This is an appeal by the sureties on a contractor's bond from a judgment in favor of a materialman. The case is parallel in all of its facts with the case entitled W. P. Fuller  Co. v.Chatham et al., 53. Cal.App. 800 [200 P. 293]. A petition to have that case heard and determined by the supreme court was by that court denied September 15, 1921.
Since this case was filed, the Fuller case was heard and determined on appeal. Counsel for appellants have courteously called to our attention the above facts.
On the authority of the Fuller case the judgment is affirmed.
Nourse, J., and Langdon, P. J., concurred.
 *Page 1